DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4 May 2021 has been entered.

Status
This Office Action is in response to the communication filed on 4 May 2021. Claims 12 and 33 have been cancelled, claims 1, 3-4, 22, 13-15, 22, 24-25, 34-36, and 43 have been amended, and no new claims have been added. Therefore, claims 1-11, 13-32, and 34-45 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 112(b) regarding claims 4 and 25; therefore the Examiner maintains the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes, in a manner, the rejection(s) under 35 USC § 103; therefore the Examiner places new grounds of rejection.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Claim Interpretation
The Examiner notes that Applicant has at least three separate and distinct definitions of how opportunity costs may be accounted for: “opportunity cost may be represented by the revenue that could be generated if the same spot is offered to the best alternative buyer” at p. 18, lines 7-8, “opportunity cost may be defined based on the available orders as the average rate of all non-zero rate orders” at p. 18, lines 19-20, or “a value that is closer to the minima of all non-zero rate bookings to represent the true opportunity cost”. Therefore, the Examiner is interpreting this broadly as “the opportunity cost of giving up that spot” (as at p. 18, line 6), regardless whether calculated by a difference between the price and the “best alternative buyer”, “average rate of all non-zero rate orders”, or “the minima of all non-zero rate bookings”. However, this is then necessarily inherent to “maximize the 

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 3 and 24 recite “the objective function rewards proposed spots that have relatively few known or expected orders, wherein the objective function rewards the proposed spots by prioritizing the proposed spots over other spots” and claims 4 and 25 recite “the objective function rewards proposed spots that increase diversity, wherein the objective function rewards the proposed spots by prioritizing the proposed spots over other spots, and wherein increasing diversity includes increasing the variety of spots included within the optimized number of advertisement spots with respect to at least one of daypart, week, or spot length”. However, the Examiner has searched for the concept(s) in Applicant’s specification and does not find it.
Whatever a proposed spot is (see the indefinite rejections below), there is no indication the Examiner can find of “prioritizing” any spot over any other spot. The 
With respect to claims 3 and 24, and also claims 4 and 25, there is no indication of prioritizing ad spots. The closest description appears to be the rewarding as indicated at Applicant ¶¶ 0006, 0008, 0028, and 0049. However, where there is a brief mention of proposing spots in the description (see Applicant ¶ 0055), that is apparently a different embodiment than claimed, and the description there only indicates assessing opportunity cost as related to revenue a seller could earn or expect, which apparently has nothing to do with rewarding or prioritizing any spot.
With respect to claims 4 and 25, there further is no indication that “increasing diversity includes increasing the variety of spots included within the optimized number of advertisement spots with respect to at least one of daypart, week, or spot length”. There is no mention of any “variety of spots” – there is a mention of a “variety of forms” of sellers (Applicant ¶ 0039), a “variety of forms” of program products (Applicant ¶ 0091), “ARM processors from a variety of manufactures” (Applicant ¶ 0076), and “a large variety of nontransitory processor-readable media” 
Further still, there is no indication the Examiner can find related to what “diversity” would mean, much less that “increasing diversity includes increasing the variety of spots included within the optimized number of advertisement spots with respect to at least one of daypart, week, or spot length”. Applicant is now attempting to adding matter to the specification so as to enter concepts that were apparently not described as conceived at the time of filing, these new concepts include some proposed description of what “diversity” may mean, but this is not what the specification says, it is still not clear or definite, and the claims still appear to not be proposing specific advertisement spots. As indicated in earlier Office Actions, the only mentioning of “diversity” are “an objective of rewarding proposed spots that increase diversity with respect to at least one of daypart, week, or spot length” (Applicant ¶¶ 0006, 0008, and 0049), “provide diversity in the spots offered to meet the desired spot characteristics of the buyer or the seller” (Applicant ¶ 0027), and 

Claims 3-4 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 3 and 24 recite “the objective function rewards proposed spots that have relatively few known or expected orders, wherein the objective function rewards the proposed spots by prioritizing the proposed spots over other spots”. As indicated above, the claims do not propose particular or specific spots, but rather only determine and send an availability proposal that indicates a “determined number of advertisement spots offered”, such as, e.g., buyer should contract for, or buy, 100 advertisement spots meeting their criteria in order to maximize the buyers stated objective (or something similar). The Examiner is uncertain what rewarding a proposed spot would mean – i.e., what scope or bounds to assign the term – and the Examiner is further uncertain what “prioritizing the proposed spots over other spots” would mean or entail. 


Claims 4 and 25 each recite “the objective function rewards proposed spots that increase diversity, wherein the objective function rewards the proposed spots by prioritizing the proposed spots over other spots, and wherein increasing diversity includes increasing the variety of spots included within the optimized number of advertisement spots with respect to daypart, week, or spot length”. As indicated above, there are only five indications of “diversity” in Applicant’s specification, i.e., “an objective of rewarding proposed spots that increase diversity with respect to at least one of daypart, week, or spot length” (Applicant ¶¶ 0006, 0008, and 0049), “provide diversity in the spots offered to meet the desired spot characteristics of the buyer or the seller” (Applicant ¶ 0027), and “the objective function may reward the diversity of spots offered in terms of dayparts, weeks, and/or spot lengths” (Applicant ¶ 0028). The Examiner is uncertain what the term “diversity” means in relation to an ad spot, or what “increase diversity” would mean – on its face, this would appear to possibly mean that spots are proposed for a variety (i.e., a diverse range, or “diversity”) of dayparts, weeks, or spot lengths; however, no actual, particular, or specific spots are proposed, only a number (how many advertisement spots) is proposed. But this may also mean diversity of buyer or seller characteristics (“provide diversity in the spots offered to meet the desired spot characteristics of the 
Further, the Examiner notes that “rewarding proposed spots” is not explained by the specification: how is a proposed advertising spot “rewarded”? However, the Examiner further notes that the claims do not propose advertising spots – the claims determine (and “propose”) a number of advertising spots – i.e., how many advertising spots so as to optimize the objective (e.g. buyer should contract for, or buy, 100 advertisement spots meeting their criteria in order to maximize the buyers stated objective – or something similar). The Examiner has generally interpreted this to be any including or presenting of a spot within the “advertisement spots to offer” (at the “determines an optimized number of advertisement spots …” step). However, the claims only optimize the number, not the particular or specific spots.
However, the claims also are optimizing a “number of advertisement spots to offer … in each of the one or more weeks”; therefore, the claims only require optimization for one week at a time and would appear impossible then to provide any diversity “with respect to … [a] week”. Further, if the claimed system allows “constraints defined by … request criteria” (e.g., at claims 1, 22, and 43), which may be an eligible daypart, week, or spot length criteria (specification at 2:28-3:8), then the only “diversity” that can apparently be provided is that the system offers 
The Examiner is interpreting the claims as any objective function that optimizes revenue as necessarily or inherently selecting advertisement spots at various times and therefore increasing diversity as claimed (at least with respect to a week) as an objective.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-21), method (claims 22-42), and non-transitory computer-readable medium (claim 43), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, claim 1 recites a system to optimize advertisement placement in linear mediacasts for a seller of advertisements, the system comprising: at least one nontransitory processor-readable storage medium that stores at least one of instructions or data; and at least one processor communicatively coupled to the at least one nontransitory processor-readable storage medium, in operation, the at least one processor: receives a request for an availability proposal for advertisement placement opportunities from a buyer, the request for the availability proposal including request criteria; retrieves availability proposal information, wherein the availability proposal information includes demand forecast information for all eligible advertisement spots; receives user input indicating a selection of an objective of an objection function; determines an optimized number of advertisement spots to offer to the buyer for each of a plurality of programs in each of one or more weeks, wherein, to determine the optimized number of advertisement spots to offer, the at least one processor: generates an objective function that is based on the selected objective, the objective function having as decision variables the number of advertisement spots to offer for each of the plurality of programs in each of the one or more weeks; generates one or more constraints defined by at least one of the request criteria or the availability over a communication network, the availability proposal indicating the determined optimized number of advertisement spots offered.
Independent claim 22 is directed to a method with the same activities as at claim 1, but each of the steps is recited as performed “by at least one processor” or “by the at least one processor”; therefore, claim 22 is understood and found to be directed to the same abstract idea. Independent claim 43 is directed to “[a] nontransitory processor-readable storage medium that stores at least one of instructions or data, the at least one nontransitory processor-readable storage medium, when executed by at least one processor, cause the at least one processor to” perform the same activities as at claim 1; therefore, claim 43 is understood and found to be directed to the same abstract idea.
The claim elements may be summarized as the idea of using a function or algorithm for determining the optimal number of advertisement slots to offer to a buyer; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the following grouping(s) of subject matter:
Mathematical concepts (e.g., relationships, formulas, equations, and/or calculations) since the claims are generating and applying an objective function (i.e., formula, algorithm, or equation). The claims recite selecting an objective function and maximizing that function subject to constraint; therefore the claims are encompassing the use of ANY formula, equation, or calculation to maximize the objective. Examiner notes that this appears to be essentially the same as the concept as in In re Maucorps, except optimizing the number of advertisement spots rather than a number of customer visits. (The Examiner notes that FAQ F7, from the Frequently Asked Questions related to the 2019 PEG, posted/issued 8 January 2019) indicates that precedent may be cited to support an Examiner position or finding). And/or
Certain methods of organizing human activity (e.g. fundamental economic principles or practices such as hedging, insurance, mitigating risk; commercial or legal interactions such as agreements, contracts, legal obligations, advertising, marketing or sales activities/behaviors, or business relations; and/or managing personal behavior or relationships between people such as social activities, teaching, and following rules or instructions) since it appears that it is among the most basic economic and business practices to maximize revenue – including for publications (i.e., the “seller” as claimed) to attempt to maximize advertising revenue and/or revenue uplift.
Therefore, the claims are found to be directed to an abstract idea.
The dependent claims, claims 2-21 and 23-42, merely indicate using a linear objective function (claims 2 and 23), rewarding proposed spots with relatively few 

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination.  The additional elements are using a system, the system comprising: at least one nontransitory processor-readable storage medium that stores at least one of instructions or data; and at least one processor communicatively coupled to the at least one nontransitory processor-readable storage medium, in operation, the at least one processor, performing activities at least one processor and over a communication network, or by at least one processor or by the at least one processor, and [a] nontransitory processor-readable storage medium that stores at least one of instructions or data, the at least one nontransitory processor-readable storage medium, when executed by at least one processor, cause the at least one processor to perform activities.
These additional elements considered insignificant since they are all merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice”, which MPEP § 2106.05(I)(A) indicates as insignificant activity.
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment. 


For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements are not themselves considered to be well-understood, routine, conventional (“WURC”) activity since the activities themselves are part or, or encompassed by, the abstract idea. However, even if the activities of the claims were considered under the WURC analysis, the Examiner notes that the activities are all one form another of “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data” (Symantec, TLI Comms. OIP Techs., buySAFE), “[p]erforming repetitive calculations” (Flook, Bancorp), “[e]lectronic recordkeeping” (Alice, Ultramercial), and/or “[s]toring and retrieving information in memory” (Versata, OIP Techs.), as indicated by MPEP § 2106.05(d)(II) to be insignificant.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.

The dependent claims, as indicated above, are considered and found to be encompassed by the abstract idea and therefore only limit the application of the idea, and not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 20-36, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, G., et al., Prediction and Optimal Scheduling of Advertisements in Linear Television (Clypd Problem) MPI 2015 Report, dated 15 August 2015, downloaded 29 May 2020 from services.math.duke.edu/conferences/mpi2016/Clypod_2015_report.pdf (hereinafter, MPI 2015 Report) in view of Buchalter et al. (U.S. Patent Application Publication No. 2011/0246310, hereinafter Buchalter).

Claim 1: MPI 2015 Report discloses a system to optimize advertisement placement in linear mediacasts for a seller of advertisements (MPI 2015 Report, at 3, § 1), the system comprising:
receives a request for an availability proposal for advertisement placement opportunities from a buyer, the request for the availability proposal including request criteria (MPI 2015 Report, at 3, § 1, “Advertisers wish to create campaigns that can reach their target demographic, within budget” and “a list of orders from advertisers”; and at 10-12, § 2.4);

determines an optimized number of advertisement spots to offer to the buyer for each of a plurality of programs in each of one or more weeks, wherein, to determine the optimized number of advertisement spots to offer (MPI 2015 Report, at 3, § 1, “Given the predicted number of impressions in future and a list of orders from advertisers, satisfy these orders to maximize revenue for the media company”, and § 3.2 at p. 15, “Clypd receives orders … for a given week in advance and determine the schedule for one week at a time”):
generates an objective function based on the objective (MPI 2015 Report, at 17, §§ 3.4.2-3.4.3, with Notations as at §3.1, p. 15), the objective function having as decision variables the number of advertisement spots to offer for each of the plurality of programs in each of the one or more weeks (MPI 2015 Report, at 16, § 3.3, “Each order is placing restrictions on the programming for a single work week (Monday-Friday) during the hours of 5:00am through 12:00am”);
generates one or more constraints defined by at least one of the request criteria or the availability proposal information (MPI 2015 Report, at 15-17, §§ 3.2-3.4.1,); and

the determined values for the decision variables as the optimized number of advertisement spots to offer for each of a plurality of programs for each of the one or more weeks (MPI 2015 Report, at 17, § 3.4.3, “sells all of the time slots” indicates that the solution is presented); and
MPI 2015 Report, however, does not appear to explicitly disclose at least one nontransitory processor-readable storage medium that stores at least one of instructions or data; and at least one processor communicatively coupled to the at least one nontransitory processor-readable storage medium, in operation, the at least one processor [performing the functions/actions indicated above], presents, via a seller-facing interface, the determined values, and sends an availability proposal to the buyer over a communication network, the availability proposal indicating the determined optimized number of advertisement spots offered. Where MPI 2015 Report indicates that the authors “used Matlab's fft and ifft algorithms” (MPI 2015 Report at p. 4), a “Matlab routine” (MPI 2015 Report at p. 10, describing Fig. 7), and “use of MATLAB's built in algorithms from the optimization toolbox. MATLAB's built in mixed integer linear programming algorithm” (MPI 2015 Report at p. 17), which each appear to indicate performing the activities by computer, which necessarily would require the medium storing instructions that at least one processor would execute to perform the activities indicated, the disclosure may be regarded as not explicit. Further, as per the citation above, the demand forecast may be (within the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the optimized ad numbers of MPI 2015 Report with the computers and interfaces of Buchalter in order to use a medium storing instructions and a processor executing the instructions, receiving an objective as basis for an objective function, presenting a seller facing interface to present the number of spots and availability proposal to the buyer, as well as the demand being a prediction demand for sellers (under a narrower interpretation) so as to capture more profit share.
The rationale for combining in this manner is that using a medium storing instructions and a processor executing the instructions, receiving an objective as basis for an objective function, presenting a seller facing interface to present the number of spots and availability proposal to the buyer, as well as the demand being a prediction demand for sellers (under a narrower interpretation) are each applying a 

Claim 2: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the objective function comprises a linear objective function (MPI 2015 Report, § 3.4.3 at p. 17, “that maximizes the value of a linear objective function” and “MATLAB's built in mixed integer linear programming algorithm”). 

Claim 3: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the objective function rewards proposed spots that have relatively few known or expected orders wherein the objective function rewards the proposed spots by prioritizing the proposed spots over other spots (MPI 2015 Report at § 3.2 at 15, “we choose which orders to fill based on a measure of whether the order is likely to be satisfiable”, at § 3.4.3 at p. 17, “Sometimes the heuristic algorithm finds a solution which sells all of the time slots, which is the global maximum for the problem. Other times, we cannot find a feasible solution at all or we cannot fill all of the spots … In the next section we propose a method to rank orders in terms of how easy they are to fill so that we can choose which subset of orders to fill.”, then §§ 3.5-3.7 at pp. 18-20 determine selection based on slots that are hard to fill based on the selection rankings). 

Claim 4: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the objective function rewards proposed spots that increase diversity, 

Claim 5: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the one or more constraints comprises a constraint relating to an advertising impact goal of the buyer indicated in the request criteria (MPI 2015 Report, § 3.1 at 15, the “Notations” indicating various constraints, § 3.4, at 16, budget constraints and impression impact goal constraints). 

Claim 6: MPI 2015 Report in view of Buchalter discloses the  system of claim 5 wherein the one or more constraints comprises a plurality of constraints relating to daypart advertising impact goals of the buyer indicated in the request criteria (MPI 2015 Report at § 3.1 at 15, the “Notations” indicating various constraints, § 3.3, at 16, “Each order is placing restrictions on the programming for a single work week (Monday-Friday) during the hours of 5:00am through 12:00am”), and § 3.4, at 16, budget constraints and impression impact goal constraints). 



Claim 8: MPI 2015 Report in view of Buchalter discloses the  system of claim 7 wherein the one or more constraints comprises a plurality of constraints relating to daypart budgets of the buyer indicated in the request criteria (MPI 2015 Report at 16, § 3.3, “Each order is placing restrictions on the programming for a single work week (Monday-Friday) during the hours of 5:00am through 12:00am”), and § 3.4, at 16, budget constraints and impression impact goal constraints). 

Claim 9: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the one or more constraints comprises a constraint relating to a maximum number of spots per half hour indicated in the request criteria (MPI 2015 Report at § 3.1 at 15, the “Notations” indicating various constraints, § 3.4, at 16, impression constraints). 

Claim 10: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the request criteria includes one or more of a number of weeks to include in the availability proposal, eligible dayparts, eligible days, a budget, an advertising impact goal, a cost per rating point target, or spot length criteria (MPI 2015 Report, § 

Claim 11: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the availability proposal information comprises one or more of a rate for each program or a rating for each program (MPI 2015 Report, § 3.1 at 15, the “Notations” indicating various constraints, including price for slot). 

Claim 13: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the available demand forecast information is based at least in part on available orders and a rate guide for each eligible spot (MPI 2015 Report, § 3.1 at 15, the “Notations” indicating various constraints, § 3.2 at 15, “Clypd receives orders all orders for a given week in advance and determine the schedule for one week at a time”). 

Claim 14: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the available demand forecast information is based at least in part on a global reserve price (MPI 2015 Report, § 3.1 at 15, the “Notations” indicating various constraints, including price for slot, which acts as a reserve price). 

Claim 15: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the availability demand forecast information is determined based on the 

Claim 16: MPI 2015 Report in view of Buchalter discloses the system of claim 1, but does not appear to explicitly disclose wherein at least one of the request criteria or the availability proposal information specifies a maximum number of spots that can be offered for each program per day. However, MPI 2015 Report discloses that the number of impressions for a slot (and for a demographic) is specified by the advertiser (MPI 2015 Report § 3.1 at p. 15) which is understood to apply to a per day, per half-hour, and per week basis – the same technique of specifying the slots is used regardless of the time frame indicated. Therefore, although the spots per day, half-hour, or week does not appear to be explicitly disclosed, the Examiner understands and finds that specifying a maximum number of spots per day, half-hour, and/or week are each the use of known techniques to improve similar devices, methods, or products in the same way.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the optimized ad numbers of MPI 2015 Report in view of Buchalter in order to specify a maximum number of spots per day, half-hour, and/or week.
The rationale for combining in this manner is that specifying a maximum number of spots per day, half-hour, and/or week are each the use of known techniques to improve similar devices, methods, or products in the same way as explained above.


Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the optimized ad numbers of MPI 2015 Report in view of Buchalter in order to specify a maximum number of spots per day, half-hour, and/or week.
The rationale for combining in this manner is that specifying a maximum number of spots per day, half-hour, and/or week are each the use of known techniques to improve similar devices, methods, or products in the same way as explained above.

Claim 18: MPI 2015 Report in view of Buchalter discloses the system of claim 1, but does not appear to explicitly disclose wherein at least one of the request criteria or the availability proposal information specifies a maximum number of spots that 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the optimized ad numbers of MPI 2015 Report in view of Buchalter in order to specify a maximum number of spots per day, half-hour, and/or week.
The rationale for combining in this manner is that specifying a maximum number of spots per day, half-hour, and/or week are each the use of known techniques to improve similar devices, methods, or products in the same way as explained above.

Claim 19: MPI 2015 Report in view of Buchalter discloses the system of claim 1, but does not appear to explicitly disclose wherein the availability proposal information specifies at least one of: a configurable maximum number of spots that can be offered for each program per day; or a configurable maximum number of spots that can be offered for each program per week. However, MPI 2015 Report discloses that the number of impressions for a slot (and for a demographic) is 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the optimized ad numbers of MPI 2015 Report in view of Buchalter in order to use a configurable maximum number of spots per day, half-hour, and/or week.
The rationale for combining in this manner is that using a configurable maximum number of spots per day, half-hour, and/or week are each the use of known techniques to improve similar devices, methods, or products in the same way as explained above.

Claim 20: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the objective function accounts for opportunity cost to maximize the expected revenue uplift for the seller (MPI 2015 Report at § 3.4.2-3.4.3 at p. 15). 

Claim 21: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the request criteria of the availability request specifies at least one of hiatus date criteria, daypart criteria, program criteria, exclusion criteria, spot length criteria, 

Claim 44: MPI 2015 Report in view of Buchalter discloses the system of claim 1 wherein the objective is a maximization of expected revenue uplift for the seller (MPI 2015 Report, at 15, § 3.2, see also MPI 2015 Report, at 17, § 3.4.2, “Our goal is to maximize the total revenue by the programmers (and consequently the broker)”).

Claims 22-32, 34-43 and 45 are rejected on the same basis as claims 1-11, 13-21, and 44 above since MPI 2015 Report and Buchalter indicate a method of optimizing advertisement placement in linear mediacasts for a seller of advertisements, the method comprising the performance of the same activities as cited to above (for both MPI 2015 Report and Buchalter) (for claims 22-42 and 45), and also a nontransitory processor-readable storage medium that stores at least one of instructions or data, the at least one nontransitory processor-readable storage medium, when executed by at least one processor, cause the at least one processor to perform the activities as cited above at claims 1-11, 13-21, and 44 (MPI 2015 Report at pp. 4, 10, and 17 indicating executing the Matlab algorithms; Buchalter at 0032-0033, 0041-0042, as combined above and using the rationale as combined above).

Response to Arguments
Applicant's arguments filed 4 May 2021 have been fully considered but they are not persuasive.

Applicant first argues the § 112 rejections, but does not address “diversity” in any manner. Applicant alleges that the amendment somehow addresses the rejection (Remarks at 11-12); however, the amendment attempts to add new matter and does not provide any clarification as to what “diversity” would mean. Applicant attempts to provide an example (Id. at 12); however, the example is apparently not in concert with the claims – the claims require optimizing (if the incongruity of only determining a number of spots at the claims, rather than proposing specific spots, could be resolved), and the example very specifically indicates a sub-optimal solution by somehow “rewarding” spots that prevent optimization.
As indicated at the rejection, the claims do not propose any particular or specific advertisement spot, and as such, there is apparently no way to “reward” a spot, etc. The rejection above is updated based on the current phrasing, and new grounds of rejection are entered based on the amendment. Applicant’s arguments are not persuasive.

Applicant next argues the § 101 rejections, first alleging that “Claim 1 is not directed to a mathematical concept because the claim recites demand forecast information” (Id.). However, this limitation merely describes the data that is gathered; therefore, the argument is that gathering particular data is somehow patent eligible or makes a process eligible. The Examiner notes that even assuming that the SAP v. Investpic, slip op at p. 2, line 22 – p. 3, line 13, 898 F.3d 1161, 1162 (Fed. Cir. 2018). And even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract (Id., slip op. at p. 10, lines 18-24, 898 F.3d 1161, 1167). Further, the court in Electric Power Group indicates, as part of their analysis, that “[i]nformation as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas" (Electric Power Group, p. 7, internal citations omitted).
Therefore, Applicant’s arguments are not persuasive.
Applicant then argues that the claim is somehow not directed to a mathematical concept or to certain methods of organizing human activity based on the same indication that gathering the described data somehow makes the claim not abstract (Id. at 11-12). And Applicant then argues that at Step 2A, Prong 2 the invention should be considered a practical application (Id. at 12), and that at Step 2B the claims should be considered to have significantly more than the abstract idea (Id.). However, the data gathered is part of the abstract idea; therefore, the data gathering 
The Examiner notes that Applicant argues “[t]he demand forecast information is used to predict the demand for eligible advertisement spots, and use the predicted demand to calculate opportunity cost for the spot” (Id.); however, the independent claims indicate no such activity – Applicant is arguing limitations or activities not required by the claims.

Applicant then argues the § 103 rejections, alleging that “[t]he demand forecast information is used to estimate the demand for each of the advertisement spots. The estimated demand is then used to determine the opportunity cost for switching spots” (Id. at 14). However, the claims merely “retrieve… demand forecast information for all eligible advertisement spots” and do not require estimating demand for each spot (if anything, that is merely retrieved, apparently – not estimated), nor do the independent claims determine any opportunity cost. Applicant is apparently attempting to read limitations from the specification into the claims in violation of MPEP § 2111.01(II). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., estimating demand and determining opportunity cost) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues the “demand forecast for all available spots” (Remarks at 15), alleging that MPI 2015 Report is not the same since an impression is alleged to be television viewership and “the ‘demand forecast information’ is related to a prediction of demand for sellers of advertisement spots” (Id.). However, the claims nor specification appear to indicate that “demand forecast information” is somehow, or in any manner, related to demand for sellers of advertisement spots. That demand is in reference to a demand on/for sellers or perhaps how much demand there is to contract or buy a particular advertisement spot does not appear conveyed by the specification. Where Applicant’s specification is not clear that this is what would be required for “demand”, the Examiner has considered this interpretation and entered new grounds of rejection that encompass this narrower interpretation. Therefore, the argument is considered moot and not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panaggio, Mark J., et al. Prediction and Optimal Scheduling of Advertisements in Linear Television, dated 25 August 2016, downloaded 30 July 2021 from https://arxiv.org/pdf/1608.07305.pdf discusses estimating demand, i.e., impressions or viewership, for future ad spots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622